Citation Nr: 0937629	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  09-20 607	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for melanoma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont. 

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the melanoma rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's melanoma is manifested by one characteristic 
disfigurement of a scar on his left cheek measuring three 
centimeters by one centimeter.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for melanoma 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800-7805, 7833 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2008, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claim.  The Board notes that the Veteran has indicated 
receiving continuous private treatment for his melanoma in 
the form of liquid nitrogen, which he reported to the VA 
examiner.  Those records have not been obtained.  As 
discussed below, while some treatment does automatically 
warrant a higher rating, the Veteran has not reported 
receiving such treatment.  Additionally, the Veteran's 
melanoma has been rated based on the resulting scars, which 
were noted by the VA examiner; and the Veteran does not 
indicate that the treatment records would provide any 
additional information pertinent to the rating criteria, 
which he was made aware of in the SOC.  Therefore, the Board 
finds that a remand is not necessary to obtain the records.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, VA has no duty to inform or assist 
that was unmet.

A VA opinion with respect to the rating question issue on 
appeal was obtained in June 2008.  38 U.S.C.A. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination obtained in this case is adequate for rating 
purposes, as it is predicated on a full reading of the 
Veteran's medical records.  It considers all of the pertinent 
evidence of record, to include the Veteran's post-service 
treatment records and the statements of the appellant, and 
provides the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating question 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he is entitled to a compensable 
rating for his melanoma.  He contends that he has continuous 
treatment and has functional limitations due to the necessity 
of avoiding the sun.

A letter from J.P, M.D. dated in March 2008 indicates that 
the Veteran had a melanoma of 0.94 millimeters depth in the 
left check area and multiple other actinics.
The Veteran was afforded a VA examination in June 2008.  His 
claims file was reviewed.  The Veteran reported current 
treatment with liquid nitrogen and excision three months 
prior.  He was not using any topical steroids or medications.  
He denied any local or systemic symptoms.  On examination, 
there was a well-healed scar on the left temple measuring two 
centimeters by one centimeter.  There were no keloid changes 
and it was hardly visible.  It was well hidden and well 
blended into the skin.  There was no disfigurement.  It was 
not indurated or inflexible.  There were scattered 
superficial scars from liquid nitrogen treatments that were 
too numerous to count.  They were superficial, stable, and 
not adherent to underlying structures.  There were five 
actinic keratotic lesions on the scalp and a couple of 
actinic keratotic lesions on the back with hyperkeratotic 
skin and superficial scaly skin.  The body surface area with 
the actinic keratoses was one percent and exposed body 
surface area was 10 percent.  There was no functional 
impairment on activities of daily living or occupation due to 
the scars.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's melanoma 
as a claim for a higher evaluation of the original award, 
effective from April 28, 2008, the date of award of service 
connection.

The Veteran's service-connected disability has been evaluated 
as noncompensably (zero percent) disabling under Diagnostic 
Code 7833, for "malignant melanoma." 38 C.F.R. § 4.118 
(2006).  Malignant melanoma is rated as scars (Diagnostic 
Codes 7801-7805), disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or impairment of function.  A note 
following the criteria states that a 100 percent evaluation 
is to be assigned when a skin malignancy requires certain 
types of therapy and is recurrent or metastatic.  38 C.F.R. § 
4.118 (Diagnostic Code 7833).

Regarding disfigurement of the head, face, or neck, 
Diagnostic Code 7800 provides for a 10 percent rating with 
one characteristic of disfigurement.  A 30 percent rating is 
for application with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118 (2008), are:  
1) Scar is 5 or more inches (13 or more cm.) in length.  2) 
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.  3) Surface contour of scar is elevated or 
depressed on palpation.  4) Scar is adherent to underlying 
tissue.  5) Skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  6) Skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  7) Underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.).  8) Skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118.

Regarding scars, Diagnostic Code 7801 allows for a 10 percent 
rating, or higher, for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion, which 
are an area exceeding 6 square inches (39 sq. cm.) or 
greater.  A note, following the criteria, defines a deep scar 
as one associated with underlying soft tissue damage.  
Diagnostic Code 7802 provides for a maximum 10 percent rating 
for scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion with an area 
of 144 square inches (929 sq. cm.) or greater. A note, 
following the criteria, defines a superficial scar as one not 
associated with underlying soft tissue damage.  Under 
Diagnostic Code 7803, a maximum 10 percent rating is 
warranted for unstable superficial scars.  A note, following 
the criteria, defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Diagnostic Code 7804 provides for a maximum 10 percent 
rating for superficial scars that are painful on examination.  
Under Diagnostic Code 7805, scars are to be rated on the 
basis of limitation of function of the affected part.  38 
C.F.R. § 4.118.

The Board notes amendments were recently made to the rating 
criteria for skin, effective October 28, 2008.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 
4.118, DCs 7800 to 7805.  However, because the Veteran's 
claim was pending before October, 28, 2008, his claim will 
only be evaluated under the rating criteria in effect prior 
to and as of August 30, 2002.  See id.

Here, the evidence shows that the Veteran is entitled to an 
initial compensable rating of 10 percent for his melanoma.  
At the VA examination, the scar on his left cheek was shown 
to be two centimeters by one centimeter.  A 10 percent rating 
requires one characteristic of disfigurement and the 
Veteran's scar is at least one quarter inch (0.6 cm) wide at 
the widest part.  Therefore, a 10 percent rating effective 
from the date of service connection is warranted.  A 30 
percent rating is not warranted as the evidence does not show 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired features, or two or 
three characteristics of disfigurement.

The Board acknowledges that regarding disfigurement of the 
head, the Veteran has superficial actinic keratoses of the 
scalp and multiple scars on the scalp from liquid nitrogen 
treatment.  However, they have not been shown to equate to 
any of the eight characteristics of disfigurement as defined 
by the diagnostic code.  

Additionally, while the Veteran also has superficial actinic 
keratoses on the back and scars on his forearms from liquid 
nitrogen treatment, the evidence does not show that the scars 
are deep, cause limited motion, cover an area of at least 144 
square inches, are unstable, are painful on examination, or 
cause limitation of function.  Accordingly, a higher rating 
is not available under Diagnostic Codes 7801-7805.  Moreover, 
the Veteran's melanoma has not been shown to cause impairment 
of function.  The Board acknowledges the Veteran's contention 
that he has functional impairment due to having to avoid the 
sun; however, the medical evidence of record does not show 
that the Veteran's melanoma has caused any functional 
limitation of his face, head, back, or forearms.  
Additionally, the examiner noted no functional impairment on 
activities of daily living or occupation due to the scars.

In sum, the evidence shows that the Veteran is entitled to an 
initial rating of 10 percent for his service-connected 
melanoma from the date of service connection.
The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the melanoma has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the Veteran's melanoma has an adverse effect on 
employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2008).  In this case, the 
very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. § § 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.




ORDER

Entitlement to a 10 percent rating for melanoma, effective 
from the date of award of service connection, subject to the 
law and regulations governing the payment of monetary 
benefits.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


